DETAILED ACTION
Acknowledgements
The amendment filed 05/16/2022 is acknowledged.
Claims 1-8 and 21-28 are pending.
Claims 1-8 and 21-28 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments
Claim 29 is cancelled due to restriction.  See page 2 of the Office Action dated 2/16/2022 for detail.  Please amend the status of claim 29 accordingly.


Response to Amendment/Arguments
Claims 1-2 and 21-22 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 101, the arguments are moot in light of the amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(b), the arguments are moot in light of the amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments are moot in light of the new ground rejection.


Claim Objections
Claim 21 recites “A system comprising: a processor and memory coupled to the processor configured to:”.  However, it also recites “receive a transaction request on a first distributed ledger transaction machine of a plurality of distributed ledger transaction machines,”  The first distributed ledger transaction machine is not part of the claimed system.  Therefore, It is outsider of the scope.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Regarding the amended claims 1 and 21, following limitations are new matter as they are not supported by the Specification. 
Amended claim 1 recites “storing, by the centralized machine, the second transaction;” Specification ¶0007 discloses “the method may include transmitting an identifier for the second transaction to the centralized machine for storage and management.”  However, the specification is silent on storing the second transaction by the centralized machine.
Additionally, the amended claim 1 recites “identifying, by the centralized machine, the second transaction according to a transaction ID, a block number, the identifier, or a transaction key;” Specification ¶0051 discloses “The foundation server 106, via the configuration management system 204 may identify which transactions should be released.” and ¶0053 discloses “Foundation management system 700 may include one or more blocks such as block 702 and one or more transaction databases such as transaction management database 706. Block 702 may also include any number of transactions such as exemplary transaction 704. Block 702 may be part of one or more centralized blockchains stored in blockchain distributed ledger 206 on foundation server 106. Block 702 may include, for example, a block number, header, block Identification (ID), a next block ID, a previous block ID, a block version, a nonce, and an indicator of the number of transactions on the block.”.  However, the Specification is silent on identifying, by the centralized machine, the second transaction according to a transaction ID, a block number, the identifier, or a transaction key;”.
The amended claims 1 and 21 recite “processing, by the first distributed ledger transaction machine, the release request, and adding a derestricted second transaction as unmarked.” Specification ¶0051 discloses “a charity or identified individual may submit a release request which notifies the configuration management system 204 that it wants to release or convert all or part of their coins into fiat currency. Configuration management system 204 may then add a transaction to blockchain distributed ledger 206 indicating that the indicated tokens should be released. Additionally, configuration management system 204 may update transaction management database 208 with a release or conversion allocation.”.  However, The specification is silent on the adding a derestricted second transaction as unmarked.  
The dependent claims 2-8 and 22-28 are also rejected as each depends from claims 1 and 21 respectively. 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Outside Scope
Claim 22 is performed by a distributed ledger node according to its independent claim 21. However, the claim 22 recites “where the second transaction is added to a controlled ledger on the centralized machine by the centralized machine.” This renders claim 22 indefinite because the centralized machine is outside the scope of the distributed ledger node.  
Dependent claims 23-24 are also rejected as each depends from claim 22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over “Blockchain for the Common Good: A digital Currency for Citizen Philanthropy and Social Entrepreneurship” (“Jain et al.”) in view of US Application Publication US20150228022A1 (“Brown”), and in further view of Mastering Bitcoin, 1st addition, December 2014 (“Antonopoulos”).

Regarding claim 1 and 21, Jain et al. teaches:
receiving a transaction request on a first distributed ledger transaction machine of a plurality of distributed ledger transaction machines, which are part of a distributed ledger network, each storing an identical copy of a blockchain; (page 1387-1388 Section IC. Distributed Ledger, page 1391 Section III B. Distributed-Ledger and Consensus)
recording a first transaction extracted from the transaction request in a block on the blockchain, on the first distributed ledger transaction machine according to a first percentage allocation from the extracted percentage allocations, where the first transaction can be freely exchanged and transferred on the distributed ledger network and is unmarked; (page 1390 left column last para – right column first para; pages 1392 Fig. 2)
recording a second transaction on the block on the first distributed ledger transaction machine according to a second percentage allocation from the extracted percentage allocations, including restricting the second transaction via a marking in the second transaction’s data where the marking enables a centralized machine to control access and use of the second transaction, which is not controlled by the distributed ledger network; and (page 1390 left column last para – right column first para; pages 1392 Fig. 2)
transmitting an identifier for the second transaction to the centralized machine for storage and management. (page 1391 left column Section IIIB. Distributed-Ledger and Consensus, page 1393 Section IVC.)
processing, by the first distributed ledger transaction machine, the release request, and adding a derestricted second transaction as unmarked. (page 1391 left column ”Distributed-Ledger and Consensus”)
Jain et al. does not explicitly disclose:
extracting percentage allocations for each transaction in the transaction request as well as a set of identifying information indicating an owner for at least one of the transactions;
However, Brown discloses:
extracting percentage allocations for each transaction in the transaction request as well as a set of identifying information indicating an owner for at least one of the transactions; (Abs, ¶0012 and ¶¶0050-0051)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Blockchain for the Common Good of Jain et al. by adding resource percentage allocation in accordance with the teaching of Brown. This modification enable’s Jain’s system to support multiple transactions within a single request.  It improves the user experience.
Jain et al. and Brown do not disclose explicitly:
storing, by the centralized machine, the second transaction; 
identifying, by the centralized machine, the second transaction according to a transaction ID, a block number, the identifier, or a transaction key;
transmitting, by the centralized machine, a release request to the first distributed ledger transaction machine, in response to identifying the second transaction;
However, Antonopoulos discloses:
storing, by the centralized machine, the second transaction; (page 20, 1st para)
identifying, by the centralized machine, the second transaction according to a transaction ID, a block number, the identifier, or a transaction key; (page 19 Fig. 2-4, page 20 1st para, page 110 “Creating Transactions”)
transmitting, by the centralized machine, a release request to the first distributed ledger transaction machine, in response to identifying the second transaction; and (page 17 last para, page 20 1st para, page 110 “Broadcasting Transactions to the bitcoin Network”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Jain et al. and Brown by utilizing the centralized machine (Alice’s smartphone) to conduct the transaction in accordance with the teaching of Antonopoulos. This modification allows the centralized machine to conduct blockchain transaction.

Regarding claims 2 and 22, Jain et al. in view of Brown, and in further view of Antonopoulos discloses all the limitations as described above.  Antonopoulos further discloses:
where the second transaction is added to a controlled ledger on the centralized machine by the centralized machine. (page 20, 1st para)

Regarding claims 3 and 23, Jain et al. in view of Brown, and in further view of Antonopoulos discloses all the limitations as described above. Jain et al. further discloses:
where the identifier for the second transaction is a hash associated with the second transaction and (page 1392 right column Fig.2, Section A. Transaction structure)
Antonopoulos discloses:
 is stored in the controlled ledger to identify the second transaction (page 20, 1st para)

Regarding claims 4 and 24, Jain et al. in view of Brown, and in further view of Antonopoulos discloses all the limitations as described above.  Jain et al. further discloses:
wherein the marking is a data field logged as part of the second transaction recording on the block and indicates to the distributed ledger network that the second transaction cannot be used. (page 1387 left column last para)

Regarding claims 5 and 25, Jain et al. in view of Brown, and in further view of Antonopoulos discloses all the limitations as described above.  Brown further discloses:
where a total of the first and second percentage allocation is equal to one. (¶¶0051-0052)

Regarding claims 6 and 26, Jain et al. in view of Brown, and in further view of Antonopoulos discloses all the limitations as described above.  Jain et al. further discloses:
where the marking is a data field logged as part of the second transaction recording on the block. (Jain page 1387 left column last para, page 1388 left column 1st para)

Regarding claims 7 and 27, Jain et al. in view of Brown, and in further view of Antonopoulos discloses all the limitations as described above.  Jain et al. further discloses:
where the set of identifying information includes the exact legal name of a charitable institution and associated tax identifier of the owner. (page 1388 left column 1st para)

Regarding claims 8 and 28, Jain et al. in view of Brown, and in further view of Antonopoulos discloses all the limitations as described above.  Jain et al. further discloses:
wherein the transmitted identifier is a hash of the second transaction and the set of identifying information includes at least one of the owner’s mailing address, website address, annual tax period, customer receipt number, a customer receipt number, an Automated Clearing House confirmation number, a donor identification, or identification of contribution amount. (page 1392 right column Fig.2, Section A. Transaction structure)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685